Citation Nr: 1423635	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972 and from January 1975 to December 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to a disability rating in excess of 10 percent for the service-connected hypertension; and, denied service connection for diabetes mellitus with diabetic complications, including eye condition, kidney condition and poor circulation.

In a February 2012 decision, the Board denied the Veteran's claim for an increased rating for the service-connected hypertension.  Thus, the issue is no longer before the Board.  

The issue of entitlement to service connection for diabetes mellitus, type II, was remanded in February 2012.

Unfortunately, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II.  The Veteran served in Korea from August 20, 1971 to October 1972; and, from May 1975 to September 1975.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the diseases listed at 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Type II diabetes is one such listed disease.  

The presumption of herbicide exposure applies to veterans who served between April 1, 1968, and August 31, 1971, in a unit that VA or the Department of Defense has determined to have operated an area in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  D Btry, 7th Bn, 2d Arty, is not one of the listed units.  M21-1MR, IV.ii.2.C.10.p.  

The Veteran asserts that he served in Korea beginning in August 1971 and his unit, a HAWKE antiaircraft battery, was stationed along the DMZ.  See January 2014 Informal Hearing Presentation, p. 3. 

When a Veteran claims exposure in Korea, and his or her service was not between April 1, 1968, and August 31, 1971, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides. M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.

The Veteran's personnel file shows that the Veteran's unit of assignment in Korea from August 20, 1971 to October 1972 was with the D Btry, 7th Bn (HAKW) 2dArty.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  

Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was exposed to an herbicide agent during his period of service with D Btry, 7th Bn (HAKW), 2nd Arty, at or near the DMZ in Korea, during the period from August 20, 1971 to October 1972

Any response from JSRRC should be associated with the file.  

2. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for type II diabetes mellitus, based on a review of the entire evidentiary record. If the benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



